            Case 1:19-cr-00144-RDB Document 76 Filed 09/04/19 Page 1 of 4



                                         1
                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                        :
                                                :
       v.                                       :
                                                : Criminal No. RDB-19-0144
CORTEZ WEAVER,                                  :
                                                :
       Defendant.                               :
                                              .oOo.


         MOTION TO CONTINUE AND FOR A SCHEDULING CONFERENCE

       The United States of America, by its undersigned counsel, hereby moves the Court to

continue the trial currently scheduled for September 30, 2019 and to schedule a telephone

conference at a time convenient for the Court and parties.

       1.       On March 20, 2019, a grand jury for the District of Maryland returned an indictment

charging the defendant, Cortez WEAVER, a/k/a “Corty,” a/k/a “Tez,” and three co-defendants

with conspiracy to distribute heroin, in violation of 21 U.S.C. § 846 (Count One); and conspiracy

to commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a) (Count Two). WEAVER and

co-defendant Jamal JACKSON were also charged with possession of firearms in furtherance of a

drug trafficking crime, in violation of 18 U.S.C. § 924(c) (Counts Three and Four, respectively).

ECF 12. Those charges were based on a “sting” operation that the Federal Bureau of Investigation

(“FBI”) conducted in Spring 2019, in which the defendants made plans to commit a home invasion

and robbery of a drug stash house.

       2.       On May 8, 2019, the Court held a conference call with all parties regarding

scheduling. The Court set trial for the week of September 30, 2019. ECF 52.
            Case 1:19-cr-00144-RDB Document 76 Filed 09/04/19 Page 2 of 4



                                            2
       3.       In July and August 2019, WEAVER’s three co-defendants pleaded guilty to the

charges in the Indictment. ECF 53 (Re-Arraignment as to Jamal JACKSON, July 12, 2019); ECF

57 (Re-Arraignment as to Jermaine SUMPTER, July 22, 2019); ECF 65 (Re-Arraignment as to

Kevin BROOKS, Aug. 1, 2019). WEAVER is the sole remaining defendant in the case.

       4.       On August 28, 2019, a grand jury for the District of Maryland returned a

Superseding Indictment against WEAVER charging him with possession and use of a firearm in

furtherance of a drug trafficking crime, resulting in death, in violation of 18 U.S.C. § 924(j). The

new charge is based on the July 17, 2017 murder of Maurice Finney, a/k/a “Mitch,” in the 3300

block of West Baltimore Street, which WEAVER is alleged to have committed in furtherance of

the drug trafficking conspiracy charged in Count One. 1

       5.       Whereas government counsel initially estimated that trial on the “sting” charges

would take approximately one week, government counsel now anticipates that trial of both the

murder and “sting” charges will take approximately two weeks. In addition, government counsel

expects that defense counsel will need additional time to prepare its defense case with respect to

the murder charge. Furthermore, because the § 924(j) count carries a possible penalty of death,

government counsel is required by Department of Justice policy to present the case to the Capital

Case Section and to the Attorney General, who makes the final decision whether or not the United

States will seek the death penalty in any given case. The death penalty review process typically

takes “no fewer than 90 days” in non-expedited cases. See United States Attorney’s Manual,

Section 9-10.060.



1
       The Superseding Indictment also broadens the date range of the drug trafficking conspiracy
charged in Count One.
          Case 1:19-cr-00144-RDB Document 76 Filed 09/04/19 Page 3 of 4



                                             3
       For the foregoing reasons, the Government respectfully submits that a continuance of the

currently scheduled trial is both necessary and appropriate in this case. A continuance will ensure

(i) that the Court allots sufficient time to allow this case to be tried to verdict; (ii) that WEAVER’s

attorneys have sufficient time to prepare their defense against a serious charge; and (iii) that the

Department of Justice has sufficient time to discharge its responsibility to determine whether the

death penalty should be sought, with input from defense counsel if necessary. The government

therefore requests that the Court continue the trial currently scheduled for September 30, 2019 and

schedule a telephone conference at a time mutually agreeable to the Court and parties.


                                               Respectfully submitted,
                                               Robert K. Hur
                                               United States Attorney

                                           By: ______/s/_____________________
                                              Christina A. Hoffman
                                              Peter J. Martinez
                                              Assistant United States Attorneys
                                              36 South Charles Street, Fourth Floor
                                              Baltimore, MD 21201
                                              (410) 209-4800
          Case 1:19-cr-00144-RDB Document 76 Filed 09/04/19 Page 4 of 4



                                           4
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 4, 2019, a copy of the foregoing status report was

filed electronically with the Court using the CM/ECF system and served using the CM/ECF system

via e-mail to all counsel of record.




                                                      By:_________/s/______________
                                                        Christina A. Hoffman
                                                        Assistant United States Attorney
